Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTIONThis is a response to the application filed on 4/27/2020.Claims 1-20 are allowed. 

Reasons for Allowance 
The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowed because the prior art does not teach or suggest a method/ system for estimating a present state of a battery pack using a controller having battery state estimator (BSE) logic in the manner recited in the claims.  The method/ system having combinations of elements as recited in the claims including, among other limitations, the following features in independent method claim 1 and similarly recited independent system  claim 15:
receiving or delivering a constant baseline current via the battery pack; 
selectively requesting injection of current oscillations having time-variant frequency content into the constant baseline current, via the controller in response to a predetermined condition, wherein the constant baseline current and the current oscillations combine to form a final current; 
estimating a battery parameter of the battery pack via the BSE logic concurrently with the current oscillations to thereby generate an estimated battery parameter; and 
estimating the present state of the battery pack via the controller using the estimated battery parameter to thereby generate an estimated battery state of the battery pack.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 

Correspondence Information 
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Paul Dinh whose telephone number is 571-272-1890. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jack Chiang can be reached on 571-272-7483. The fax number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the PatentApplication Information Retrieval (PAIR) system. Status information for publishedapplications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/PAUL DINH/           Primary Examiner, Art Unit 2851